F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                       December 9, 2005
                           FOR THE TENTH CIRCUIT
                                                                         Clerk of Court

    RONALD MITCHELL,

               Plaintiff-Appellant,

      v.                                                No. 04-1415
    JOHN ASHCROFT, Attorney General;            (D.C. No. 03-WM-586 (PAC))
    BRUCE REPPERT, Assist. U.S.                           (D. Colo.)
    Attorney, S.D. Ill.; G. L.
    HERSHBERGER, Director, BOP,
    NCRO; MRS. CARNEY, Unit
    Manager, FCI Greenville; CRAIG
    LAMBERT, Attorney, Little Rock,
    AR.; HARLIN LAPPIN, Dir., BOP;
    ROB MUNDT, BOP North Central
    Reg. Office; MICHAEL JOHNSON;
    DR. POLLAND, USP Florence,

               Defendants-Appellees.


                           ORDER AND JUDGMENT            *




Before KELLY, McKAY , and McCONNELL , Circuit Judges.


        After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Ronald Mitchell, appearing pro se, appeals from the district court’s order

dismissing his federal prisoner civil rights action. The district court made the

following rulings in its order: dismissed claim one against defendants Ashcroft,

Johnson and Reppert for lack of personal jurisdiction; dismissed claim two

against defendants Lappin, Hershberger and Mundt for lack of personal

jurisdiction, against defendants Ashcroft, Carney, Johnson and Reppert for failure

to exhaust administrative remedies, and against defendant Lambert for failure to

state a claim; dismissed claim three against defendants Lappin and Mundt for lack

of personal jurisdiction; dismissed claim four against defendant Polland for

failure to exhaust administrative remedies; and dismissed claim five against

defendants Ashcroft, Johnson, Lappin and Reppert for lack of personal

jurisdiction. Mr. Mitchell argues that the district court erred by: construing his

motion to convene a grand jury as a   Bivens complaint; dismissing his claims for

failure to exhaust administrative remedies; dismissing his claims for failure to

state a claim; dismissing his claim for deliberate indifference to medical needs;

dismissing his claim against defendant Carney; and dismissing his conspiracy

claim against defendant Lambert.




                                          -2-
       When reviewing a dismissal for lack of personal jurisdiction, “we resolve

all factual disputes in favor of [the plaintiff] and review the district court’s

jurisdictional ruling de novo.”     Omi Holdings, Inc. v. Royal Ins. Co. of Canada       ,

149 F.3d 1086, 1091 (10th Cir. 1998). We review de novo the district court’s

dismissal for failure to state a claim,   Sutton v. Utah State School for the Deaf and

Blind , 173 F.3d 1226, 1236 (10th Cir. 1999), and the district court’s dismissal for

failure to exhaust administrative remedies,         Ross v. County of Bernalillo , 365 F.3d

1181, 1185 (10th Cir. 2004).

       We have carefully reviewed the record, Mr. Mitchell’s brief, the district

court’s order, and the applicable law. With respect to Mr. Mitchell’s first

argument, although the district court initially instructed plaintiff that his motion

to convene a grand jury should be brought as a civil action and directed him to

file a complaint, the court also subsequently ruled on his motion. The original

motion was denied on December 17, 2003,             see R. Doc. 62, and a second motion to

convene a grand jury was denied on April 2, 2004,          see id. at 87. The district

court did not err in its treatment of Mr. Mitchell’s motion to convene a grand

jury. With regard to the remaining issues on appeal, we affirm substantially for

the reasons set forth in the district court’s order entered August 30, 2004.




                                              -3-
      Mr. Mitchell filed a motion for leave to proceed on appeal without

prepayment of costs or fees. This court initially ordered him to pay partial

payments pending the resolution of his motion. Mr. Mitchell’s motion is




                                         -4-
DENIED, and he is ordered to make immediate payment of any unpaid balance

due. The judgment of the district court is AFFIRMED.



                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge




                                      -5-